DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on p. 6 and amendments with respect to the objection of claim 11 have been fully considered.  The objection is withdrawn in view of the amendment.
Applicant’s remarks on p. 6 and amendments with respect to rejection of claim 9 under 35 U.S.C. 112(a) has been fully considered but they are not persuasive.  Applicant directs to support for the claim language in paragraph [0053], but this does not represent a description of an algorithm for extracting the coefficients as cited in the rejection.  For a computer-implemented functional limitation, applicant must disclose how the result is achieved (in this case, how the extracted coefficients are derived), and it is “not enough that one skilled in the art could write a program to achieve the claimed function because the specification [itself] must explain how the inventor intends to achieve the claimed function in order to satisfy the written description requirement,” as from MPEP § 2161.01(I), referencing Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).  Paragraph [0053] cited in applicant’s reply merely specifies the nature of the coefficient as being a vector with dimension, n (i.e., what the result is, but not how it is obtained) and that a SCAPE model is used to extract “fitted shape coefficient information of the fitted mesh.”  The SCAPE model is defined elsewhere as “shape completion and animation of people” in [0044].  The cited information, considered both in isolation and in combination, does not represent a specific procedure for extracting coefficients (e.g., how the SHAPE model is used or how “coefficient information of the fitted mesh” is derived).  For these reasons, rejection of claim 9 under 35 U.S.C. 112(a) is maintained as appropriate.
Applicant’s remarks on p. 6 with respect to the indefiniteness rejections of claims 1-12 under 35 U.S.C. 112(b) have been fully considered.  The amendments to claim 1 are sufficient to withdraw the rejection; however, claims 4, 6 and 9 still fail to clarify the language cited in the rejections and applicant has not addressed the specifics of those rejections in the reply.  The indefiniteness rejections of claims 4, 6 and 9 are therefore maintained as appropriate.
Applicant’s remarks on pp. 7-9 with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant’s remarks on p. 7 with respect to the limitation of “fitting a patient model to surface data” fail to consider the broadest reasonable interpretation of the limitation.  Applicant submits that the claims do not recite “overlaying of a physical template(s) onto a representation based on captured surface data,” but this is encompassed by the claim language, as is visual inspection, as pointed out in the prior rejection on p. 6.  A regression is a mathematical operation which can be performed mentally (e.g., a least squares fit).  For these reasons, applicant’s assertion that the cited limitations do not encompass mental processes or abstract ideas are not persuasive.
Applicant additionally submits on p. 7 that “the steps of capturing, fitting, extracting, and estimating are not practically performed in the human mind” based on the conclusion that they could not be performed “in the time frame that is required for using such an estimate.”  This is not persuasive.  The extent of the fit, estimate, or extraction is not specified in the claims and encompasses rudimentary estimates and least squares data fitting.  Additionally, a time frame is not specified, and there is nothing precluding an extensive mental computation (or computing on paper) either a simply- or complexly-derived weight estimate. More importantly, the claims encompass an estimate based on a single extracted value, which is encompassed by the current claim language (e.g., estimating weight based on a waist circumference).  Further, the “capturing” step was not cited as a mental process, nor was it asserted by the Office that capturing can practically be performed in the mind; rather, it was identified as data gathering or pre-solution activity which is not sufficient to confer a practical application or represent significantly more (see pages 7 and 9 of the prior Office Action).
Applicant has cited various references on p. 7 of the reply which, if they have not been submitted in an IDS, have not been considered.  
Applicant further submits that “[s]ince these estimates are used for dose calculations, getting it wrong or being off” has particularly negative consequences, with respect to “substandard” care or death (remarks, p. 7).  However, the nature of the dose is not claimed, and a dose could simply be a recommended volume of topical ointment or a sunscreen, for example, each of which would be generally understood to carry little consequence when either an insufficient or excessive dose is applied.  Regardless of whether the accuracy is crucial, the context or practical application is not claimed and for at least this reason, the argument is not persuasive.
Applicant submits on p. 8 that the judicial exceptions cited by the Office are integrated into a practical application.  This is not persuasive because the step of delivering a dose (i.e., “dosing the patient based on the weight,” as in claim 1) using the abstract idea does not represent a particular treatment or prophylaxis, as required by MPEP § 2106.04(d)(2).  See subsection (a) which discusses the importance of the particularity or generality of the treatment for this consideration.
Applicant’s remarks on p. 9 with respect to the “significantly more” consideration on p. 9 have been fully considered but they are not persuasive.  Applicant cites each of the “fitting...” and the “extracting...” steps as representing significantly more, but these are themselves abstract ideas.  Even considering them in combination, they are not found to represent significantly more than abstract ideas.  
Applicant further alleges that there is a “lack of any valid rejection under 35 U.S.C. §§ 102 or 103” and concludes that this precludes a rejection under 35 U.S.C. 101 (remarks, p. 9).  First, prior art rejections are separate considerations from subject matter eligibility and the courts have sustained subject matter eligibility rejections in the absence of applicable prior art rejections.  Second, and more specific to the facts in this case, there are valid prior art rejections for each of the claims rejected under 35 U.S.C. 101.  Applicant’s remarks are not persuasive.
Applicant’s remarks with respect to the prior art rejections under 35 U.S.C. 102 and 35 U.S.C. 103 on pp. 9-11 have been fully considered but they are not persuasive.  For ease of citation, a new translation of the Chinese reference to Huang et al. which includes numbered paragraphs is furnished with this Office Action, and any paragraphs referenced in responding to applicant’s arguments are as numbered in the referenced translation.
Applicant submits that neither Huang nor Singh teaches “fitting a patient model to the surface data” or “extracting one or more values for each of the one or more features from the patient model as fit to the surface data for the patient” (remarks, pp. 9-10).  It appears that applicant’s conclusion is based on a narrower reading of “fitting” and “extracting” than is appropriate.  Additionally, applicant’s allegations on p. 10 evidently fail to consider that Huang discloses a linear regression model in at least [0095]-[0097].  The linear regression model is “fit” to the surface image data, as detailed in the cited passage.  A linear regression is, by definition, a fitting of data points into a slope-intercept framework.  Applicant’s remarks appear to rest on the reference simply not using a verbatim characterization, without considering the nature of the cited evidence or the broadest reasonable interpretation of the limitations in question.
With respect to “extracting one or more values for each of the one or more features from the patient model as fit to the surface data of the patient” also referenced by applicant on pp. 9-10, applicant is directed to cited Fig. 5 and the various coefficients extracted as detailed in at least [0079].  This is in fact “extracting one or more values” as claimed.  This is not cited for the modeling step but merely for the extracting step.  
For at least the foregoing reasons, applicant’s remarks with respect to Huang and/or the combination of Huang and Singh are not persuasive and the rejections are maintained as appropriate.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 9 sets forth that values “for shape manifold coefficients” are extracted.  This is understood to be a computer-implemented functional limitation which requires disclosure of the underlying algorithm(s) for obtaining the result in order to comply with the written description requirement.  See MPEP § 2161.01(I).  While the specification provides literal support for extracting values “for shape manifold coefficients,” as in [0007], [0011], [0023], [0027] (paragraphs as numbered in applicant’s pre-grant publication, US 2020/0271507), there is no description as to how the values are converted to shape manifold coefficients or how they otherwise represent shape manifold coefficients.  For this reason, applicant has failed to comply with the written description requirement for this computer-implemented function.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 4 sets forth that fitting the patient model comprises fitting a statistical shape model to the surface data.  It is unclear if the patient model itself comprises a statistical shape model or if a secondary model apart from the patient model introduced in parent claim 1 is required.  For this reason, the limitation is indefinite.
Claim 6 sets forth that “extracting the shape feature comprises extracting a body volume of the patient model as fit” (emphasis added).  It is unclear what “as fit” is intended to encompass.  For example, it is unclear if this is intended as “as fit to the surface data for the patient” (excerpted from the extracting step of parent claim 1), or if this is intended to represent an alternate usage of “fit” (such as “fit” as a descriptor for the patient, in the context of the patient’s weight/body volume which has been estimated).  For this reason, the limitation is indefinite.  If the former is intended, amending to be consistent with the recitation in claim 1 will overcome the rejection.  If the latter is intended, additional clarification of the claims is required.
Claim 9 sets forth that extracting values is “for shape manifold coefficients.”  It is unclear how the values are specifically applied or converted to shape manifold coefficients.  While the specification repeats this language in [0007], [0011], [0023], [0027] (paragraphs as numbered in applicant’s pre-grant publication, US 2020/0271507), there is no description as to how the values are converted to shape manifold coefficients or how they otherwise represent shape manifold coefficients.  For this reason, the limitation is indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas in the form of mental processes without significantly more.  
Independent claim 1 recites the following abstract ideas: (1) fitting a patient model to the surface data, (2) extracting one or more values for each of one or more features from the patient model as fit to the surface data for the patient, (3) estimating a weight of the patient, and (4) dosing the patient based on weight.
Independent claim 19 recites the following abstract ideas: (1) extracting a shape feature value from a patient model fitted to the outer surface, (2) estimating a body weight of the patient, and (3) regression from the shape feature model.
The cited limitations, under their broadest reasonable interpretation, cover performance in the mind.  Nothing recited precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids.  See MPEP § 2106.04(a)(2)(III)(B).  In this case, the fitting of a model to surface data (claim 1) or regression from the shape feature value (claim 19) could be performed by visual inspection or overlay of a physical template(s) onto a representation based on captured surface data.  Additionally, extracting a feature value (or shape feature value, as from claim 19) encompasses an estimate such as, for example, how closely the model or template conforms to the acquired surface data at various locations on the model as a percentage.  The steps of estimating weight and prescribing a dose each encompass mental processes based on practitioner expertise, whether performed with or without use of a fitted model/template. 
The judicial exceptions are not integrated into a “practical application” as defined by the Subject Matter Eligibility Analysis documented in Federal Register 84(4), issued on 07 January 2019, and MPEP § 2106.  While the step of estimating weight is further performed “by input of the value or values [...] to a machine-learned regressor” (claim 1 or claim 19 in combination with claim 20), this simply represents implementing the abstract ideas with a computer.  MPEP § 2106.05(f) notes that “using a computer as a tool to perform the abstract idea” is not sufficient to integrate a judicial exception into a practical application as interpreted by the court(s).  Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972) “held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle and Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”  Intellectual Ventures additionally established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category of abstract ideas unless the step(s) cannot be practically performed in the mind.  Therefore, a positive recitation of the associated computer would not necessarily result in patent eligible subject matter.  Secondly, the step of capturing surface data regarding the outer surface of a patient represents pre-solution activity and merely specifies the nature of the data which is exploited in executing the abstract ideas.  See MPEP § 2106.05(g).  Additionally, the step of “dosing the patient” (claim 1 or claim 20 in combination with claim 19) is generically recited and does not represent a particular treatment or prophylaxis which would sufficiently integrate into a practical application.  See MPEP § 2106.04(d)(2).
Further, the claims do not include additional elements which are sufficient to amount to significantly more than the abstract ideas recited.  As discussed above, the machine-learned regressor in claim 1 or claim 20 in combination with claim 19 merely represents use of a computer as a tool to perform one of the abstract ideas.  This element therefore does not represent significantly more.  The sensor used to capture the surface data recited in each of claims 1 and 19 is generically recited and therefore does not represent a particular machine, nor does executing the abstract ideas transform the sensor or represent an improvement of the functioning of any associated hardware.  This element therefore does not amount to significantly more than the identified abstract ideas.
In consideration of each of the relevant factors and the claim elements both individually and in combination, claims 1-12, 19 and 20 are directed to abstract ideas without sufficient integration into a practical application and without significantly more.  The dependent claims do not sufficiently link the subject matter to a practical application or recite element(s) which constitute significantly more than the abstract ideas identified.  The depending claims are directed to additional limitations which either (1) encompass abstract ideas consistent with those identified above (e.g., fitting a statistical shape model of claim 4 represents a mental process and is capable of being practically performed with the use of basic physical aids, extracting a body volume or extracting for each of a plurality of parts, performing a summation, or extracting shape manifold coefficients, as recited in claims 5-8, are also capable of being practically performed in the mind with the use of basic physical aids); (2) the convolutional network of claim 10, the machine-learned linear regression of claim 11, and the machine-learned regressor of claim 20 simply further specify how a computer is used as a tool to perform the abstract ideas; (3) claims 2 and 3 further specify the nature of the sensor which is used in performing extra-solution data gathering and do not represent significantly more; and (4) specifying that the dose is an amount of radiation based on patient weight represents well-understood, routine, and/or conventional activity.  This is evidenced by at least the CPC classification scheme (for example, A61B 6/54 is drawn to control of apparatus or device for radiation diagnosis and indented thereunder is 6/542 related to control of exposure and 6/544 with control of exposure being dependent on patient size; see also A61N 5/1031 which relates to using a specific method of dose optimization in radiation treatment planning).  The article, “Is Weight-Based Adjustment of Automatic Exposure Control Necessary for the Reduction of Chest CT Radiation Dose?” (2010) also establishes this as conventional activity with 13 cited references relevant to dose determination based on various patient parameters inclusive of weight for minimizing exposure to ionizing radiation in consideration of effects on image quality.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (CN 106529399, English translation relied upon made of record).
Regarding claim 19, Huang discloses a method for patient weight estimation from surface data acquired from a medical imaging system, as in the abstract, in which “human body information” is extracted from a depth image, with extracted information including at least one of height, weight, and sex.  The method includes capturing data with a sensor in the form of at least an optical image sensor associated with camera 21, as from the English translation on p. 4 directly following the section labeled “2) is based on structured light.”1  The captured data includes body surface data in the form of outline or profile characteristics of various body parts, as on p. 5:
[...] using the depth image in some parts of human body outline characteristic and/or the target body height and sex analysis calculation to obtain the weight of the body.2 

See also “contour feature[s]” of various body part targets, inclusive of at least the shoulder, chest, abdomen, and buttocks, as on p. 6.3  A patient model is fit to the surface/outline data from which values are extracting according to patient shape features, with the outline or contour extractions representing shape features and having associated values.  See Fig. 5 and associated description on p. 6 related to dimensions of an exemplary bodily volume.4  Huang further discloses that weight is estimated by inputting the values into a machine-learned regressor (i.e., is estimated “through regression,” as claimed), with linear regression being a model fitting based on the body surface image data, as from p. 7:
[...] the height and sex inputted image data of the extracted weight related with the target human estimates the weight to the regression model, and determines the weight of the target human according to the estimation result. [H]eight, sex of the target human body can be composed of the S33 height and gender of the obtaining method to obtain [...]. Because the multivariate input characteristic, it can by using the multiple linear regression model as the setting the regression model, for example, by the following formula 14 to obtain the target weight of human body [w]eight.5

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 4, 6, 7, 9, 10, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 106529399, English translation relied upon made of record) in view of Singh et al. (US 2016/0306924).
Regarding claim 1, Huang et al. disclose a method for patient weight estimation from surface data acquired from a medical imaging system, as in the abstract, in which “human body information” is extracted from a depth image, with extracted information including at least one of height, weight, and sex.  The method includes capturing data with a sensor in the form of at least an optical image sensor associated with camera 21, as from the English translation on p. 4 directly following the section labeled “2) is based on structured light.”6  The captured data is provided in the form of a depth image, and therefore the sensor comprises a depth sensor/depth camera, as applicable to claims 2 and 3.  The depth image is analyzed to obtain body surface data in the form of outline or profile characteristics of various body parts, as on p. 5:
[...] using the depth image in some parts of human body outline characteristic and/or the target body height and sex analysis calculation to obtain the weight of the body.7 

See also “contour feature[s]” of various body part targets, inclusive of at least the shoulder, chest, abdomen, and buttocks, as on p. 6 and relevant to claim 7.8  A patient model is fit to the surface/outline data from which values are extracted according to patient features and weight is estimated by inputting the values into a machine-learned regressor, as from p. 7:
[...] the height and sex inputted image data of the extracted weight related with the target human estimates the weight to the  regression model, and determines the weight of the target human according to the estimation result. [H]eight, sex of the target human body can be composed of the S33 height and gender of the obtaining method to obtain [...]. Because the multivariate input characteristic, it can by using the multiple linear regression model as the setting the regression model, for example, by the following formula 14 to obtain the target weight of human body [w]eight.9

Further regarding claim 1, Huang does not teach dosing the patient based on weight; however, in the same field of rendering body surface models, Singh teaches applying body surface model estimates captured from depth scans to “topogram scan range estimations, personalized dose optimizations, and the like, and combinations thereof,” as in [0025].  See also [0029] in which planning an imaging scan is based on the estimated surface model along with optimizing a therapeutic dose.  In view of the collective evidence, it would have been obvious to those skilled prior to the effective filing date to apply the surface scan modeling and weight estimation of Huang to optimize topogram scan ranges or dose delivery in order to plan a scan more quickly and consistently than a human user, as taught by Singh in [0030].
Regarding claim 4, Huang is not specific to fitting a statistical shape model to the surface data; however, the model(s) of Singh specifically exploit statistical shape models, as in cited [0025], in which a three-dimensional surface reconstruction is used with a statistical shape model to develop a three-dimensional body surface model of the patient.  It would have been obvious to those skilled to fit a statistical shape model in developing the three-dimensional body surface model of Huang, as this represents a known tool in body surface modeling, as established by Singh, and would yield predictable results with respect to modeling the subject.
Regarding claims 5 and 7, the outline or contour extractions for various body parts cited from p. 7 of Huang with respect to claim 1 represent shape features of one or more features for a plurality of different body parts, as claimed.10  
Regarding claim 9, Huang further discloses extracting values related to the dimensions of a volume, as shown in at least Fig. 5 and described on p. 6 of the translation in the paragraph referencing FIG. 5.11  As best understood in view of the indefiniteness of this limitation, these metrics associated with dimensions are interpreted to correspond to the claimed “shape manifold coefficients” as they are multipliers that correspond to the volumetric properties of the volume.
Regarding claim 10, while the modeling is machine learned and involves image data, it is not specifically set forth that it is a fully convolutional network; however, those skilled understand that classifying visual information employs convolutional neural networks and therefore Official Notice is taken as to the obviousness of providing a convolutional neural network within the skill level of the art.  Additionally, a convolutional neural network represents a tool at the disposal of a practitioner which yields predictable results with respect to analyzing and classifying visual imagery.
Regarding claim 11, the machine-learned regression cited from Huang with respect to claim 1 is specifically a machine-learned linear regression, as from p. 7: “multiple linear regression model” and “regression model is obtained by learning.”12
Regarding claim 20, Huang discloses all features of the invention as substantially claimed, as detailed above, including estimating with a machine-learned regressor, as cited from p. 7 with respect to parent claim 19.13  Huang does not teach dosing the patient based on the estimated weight; however, in the same field of rendering body surface models, Singh teaches applying body surface model estimates captured from depth scans to “topogram scan range estimations, personalized dose optimizations, and the like, and combinations thereof,” as in [0025].  See also [0029] in which planning an imaging scan is based on the estimated surface model along with optimizing a therapeutic dose.  In view of the collective evidence, it would have been obvious to those skilled prior to the effective filing date to apply the surface scan modeling and weight estimation of Huang to optimize topogram scan ranges or dose delivery in order to plan a scan more quickly and consistently than a human user, as taught by Singh in [0030].

Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Singh et al., as applied to claims 1, 5 and 7, and further in view of Sun (CN 103983334, English translation relied upon made of record).
The modified method of Huang includes all features of the invention as substantially claimed, as detailed above with respect to claims 1, 5 and 7.  While shape features are extracted for individual body parts, as cited from Huang, it is not specifically disclosed that a volume of the patient model is extracted or that the weights are estimated for different body parts and summed.  However, in the same field of estimating body weight from images, Sun teaches determining density and volume for determining subject weight, as in [0007]-[0011] and [0019]-[0022], in which feature points from the image are used to identify patient metrics.  See also [0033]-[0034], in which a plurality of sub-volumes, corresponding to the different body parts cited from Huang, are summed to determine the overall weight of the object.  It would have been obvious to those skilled to further modify the methods of Huang to include ascertaining volume and density from images in the process of estimating patient weight and differentiating weights according to sub-volumes which are summed to determine the total weight, in order to “obtain subject classification information and/or object parameter information of the object corresponding to the object feature points,” as taught by Sun in [0021].  Additionally, differentiating the calculation for smaller sub-volumes would be known to those skilled to provide a more precise estimate.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Singh et al., as applied to claim 1, and further in view of Prakash et al. (“Is Weight-Based Adjustment of Automatic Exposure Control Necessary for the Reduction of Chest CT Radiation Dose?”).
	The modified method of Huang includes all features of the invention as substantially claimed, as detailed above with respect to claim 1, including planning imaging scans and optimizing dose, as from the incorporated teachings of Singh et al.  While Singh’s imaging is in the context of CT and those skilled would understand that planning a CT scan would necessarily include determining the appropriate amount of radiation for the scan, it is not specifically identified.  However, Prakash specifically discusses optimization of radiation dose delivery for chest CT based on weight, with findings showing that weight-adjusted exposure control without significant compromise to image quality (“[n]o significant difference was observed for objective image noise between the chest CT acquired with the non-weight adjusted [...] and weight-adjusted techniques.”  See Results, p. 46.  In view of these teachings, it would have been obvious to further modify Huang’s method to include using the models and weight estimation to adjust a radiation dose delivery for the CT image planning with patient modeling cited from Singh.  Doing so would reduce exposure to ionizing radiation by 17-43%, as taught by Prakash.  See Conclusion, p. 46.

Citation of Relevant Art
Any references made of record and not relied upon are considered pertinent to applicant's disclosure.  Refer to form PTOL-892.
Raupach et al. ‘844 is not prior art to the claimed invention and shares in common with the instant application the assignee and is drawn to estimating weight of a supine patient using surface models generated from CT image data.
Teixeira et al. ‘259 also shares the assignee with the instant application and is directed to using trained networks for shape modeling to predict patient metrics including height, weight, or body mass index.
Singh et al. ‘850 also shares the assignee with the instant application and details fitting a model to estimate weight or height to set a parameter of a CT scanner.
Pfitzner et al. (Sensors) is directed to various methods for body weight estimations of lying patients using depth sensor data and specifically detail a trained statistical model based on anthropometric data from more than 28,000 subjects.
Yang et al. CN ‘798 is not prior art to the claimed invention but relates to using a three-dimensional body scanner and weight information to generate a three-dimensional model.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793


    
        
            
    

    
        1 Corresponding to [0056] of the translation furnished with this Office Action.
        2 Corresponding to [0040].
        3 Corresponding to [0078].
        4 Corresponding to [0079].
        5 Corresponding to [0095].
        6 Corresponding to [0056] of the translation furnished with this Office Action.
        7 Corresponding to [0040].
        8 Corresponding to [0078].
        9 Corresponding to [0095].
        10 Corresponding to [0095].
        11 Corresponding to [0079].
        12 Corresponding to [0095].
        13 Ibid.